                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


BRIAN G. HEYER,

               Plaintiff,
                                                 Case No.: 1:19-cv-00015-WCG
       v.

EXPERIAN INFORMATION
SOLUTIONS, INC., ET AL.,

               Defendants.


        DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION TO DISMISS



I.     INTRODUCTION

       Plaintiff Brian Heyer’s claim that Defendants Experian Information Solutions, Inc.

(“Experian”), Equifax, Inc., and Equifax Information Services LLC (“EIS” and, together with

Equifax, Inc., “Equifax”) willfully violated 15 U.S.C. § 1681g is fatally flawed for three reasons.

The Court should dismiss Plaintiff’s Complaint with prejudice and enter judgment for

Defendants.

       First, the allegations in the Complaint do not cross the line from possible to plausible.

Plaintiff concedes that he has no direct knowledge of the information in Defendants’ files and

alleges only that there may be information in Defendants’ files that might be provided to third

parties in the future. Analyzing materially-identical allegations, at least three district courts have

dismissed similar allegations as unduly speculative.

       Second, the Complaint does not plausibly allege that Defendants willfully violated

§ 1681g by contravening clearly established law. Binding Seventh Circuit precedent interpreting




        Case 1:19-cv-00015-WCG Filed 04/15/19 Page 1 of 10 Document 22
§ 1681g holds that consumers are entitled to the information contained in their consumer reports

to third parties at the time of the request, not their entire files in whatever form maintained by the

credit reporting agency (“CRA”). Since Plaintiff does not allege that his consumer disclosures

lacked any information that is being or has been reported to third parties, his claim under

§ 1681g necessarily fails.

       Third, Plaintiff lacks standing to sue because the Complaint alleges a bare procedural

violation of § 1681g divorced from any concrete harm. A plaintiff lacks standing to sue under

§ 1681g unless the alleged violation made a difference in the fairness or accuracy of his credit

report. Yet Plaintiff makes no claim that the information purportedly missing from his consumer

disclosure is being provided to third parties in a credit report. In that event, Plaintiff cannot

plausibly maintain that Defendants’ alleged violation jeopardized the fairness or accuracy of his

credit report, and the requisite element of standing is lacking.

II.    ARGUMENT

       A.      The Complaint Fails to State a Plausible Claim for Relief.

       Plaintiff’s Complaint should be dismissed because it does not plausibly allege that any of

the defendants violated 15 U.S.C. § 1681(g)(1).

       The allegations in Plaintiff’s Complaint are identical, in material respects, to allegations

recently filed under § 1681g by several pro se litigants. For example, Plaintiff alleges, upon

“information and belief,” that Defendants have more information relating to him in their files

than has been disclosed. ECF No. 1 ¶ 42. Plaintiff concedes he has “no direct knowledge” of the

“specific information” that “might be” in Defendants’ files. Id. ¶ 40. And Plaintiff alleges he

“clearly is not making any claim regarding information that HAS been provided to a third party

that he is aware of”; rather, his claim is based on the possibility that certain information “may




                                      2
        Case 1:19-cv-00015-WCG Filed 04/15/19 Page 2 of 10 Document 22
have been at some time in the past provided to an unknown third party or MIGHT be provided

at some time in the future….” Id. ¶ 47 (emphasis in original).

       Assessing identically-worded allegations, a slew of courts have held that “[t]he

speculative guesswork in the Complaint renders the pleading incapable of withstanding a motion

to dismiss.” Scott v. Experian Info. Sols., Inc. [ECF No. 17-6], 2018 WL 3360754, at *7 (S.D.

Fla. June 29, 2018); see also Erien Frazier v. Experian Info. Sols., 2018 WL 6726311, at *7-8

(D. Md. Dec. 21, 2018); Joahn Frazier v. Experian Info. Sols., Inc. [ECF No. 17-2], 2018 WL

3785131, at *6 (D. Md. Aug. 9, 2018).

       The words “might” and “may” in Plaintiff’s Complaint “signal Plaintiff is speculating.”

Scott, 2018 WL 3360754 [ECF No. 17-6], at *7. The speculative nature of Plaintiff’s Complaint

is confirmed by the allegation that he can only “assum[e]” his file contains information he “has

never seen and the consumer reporting agencies don’t want [him] to see for some unknown

reason.” ECF No. 1 ¶ 51; Scott, 2018 WL 3360754 [ECF No. 17-6], at *7. Plaintiff “simply

claims … he has ‘reason to believe’” that more information exists in his credit file, “all the while

acknowledging he has no ‘direct knowledge’ of the information his full consumer file disclosures

might contain.” Scott, 2018 WL 3360754 [ECF No. 17-6], at *7; ECF No. 1 ¶ 40.

       Plaintiff urges this Court to reach a different result because a plaintiff is not obligated “to

state all facts and prove his case at the pleading stage.” ECF No. 19 at 4. But that contention

misapprehends the defect in his Complaint. To be sure, proof is not required at the pleading

stage. However, federal law does require factual allegations sufficient “to raise a right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). And as

courts confronted with identical allegations have held, Plaintiff’s Complaint lacks “‘specific

factual allegations’” establishing that Defendants “‘fail[ed] to meet their disclosure requirements




                                      3
        Case 1:19-cv-00015-WCG Filed 04/15/19 Page 3 of 10 Document 22
under the FCRA.’” Frazier, 2018 WL 3785131 [ECF No. 17-2], at *6 (quoting Scott [ECF No.

17-6], 2018 WL 3360754 [ECF No. 17-6], at *7).

       Because Plaintiff’s mere “surmise” (ECF No. 1 ¶ 51) does not amount to plausibility, the

Complaint is fatally speculative and should be dismissed with prejudice.

       B.       The Complaint Does Not Allege Any Facts Supporting the Claim that
                Defendants Willfully Violated the Fair Credit Reporting Act.

       Putting aside the implausibility of Plaintiff’s allegations, the Complaint fails to allege that

Defendants willfully violated § 1681g, i.e., by violating clearly established law. See Safeco Ins.

Co. of Am. v. Burr, 551 U.S. 47, 69-70 (2007).

       To act willfully under the FCRA, a defendant must knowingly and intentionally violate

the FCRA, and it must also be conscious that its act impinges on the rights of others.1 See

Ruffin-Thompkins v. Experian Info. Sols., Inc., 422 F.3d 603, 610 (7th Cir. 2005). Plaintiff

argues that willfulness is always a fact question for the jury. ECF No. 19 at 4. But the law is to

the contrary. See Matson v. Edfinancial Servs. LLC, 2015 WL 5010515, at *9 (E.D. Wis.

Aug. 21, 2015) (noting that willfulness under 15 U.S.C. § 1681n is not necessarily a jury

question) (collecting cases). To survive a motion to dismiss, the complaint must contain factual

allegations indicating that the defendant knowingly violated the FCRA. See, e.g., Eisberner v.

Discover Prod., Inc., 921 F. Supp. 2d 946, 949 (E.D. Wis. 2013).

       Plaintiff’s Complaint utterly fails in this regard. The crux of Plaintiff’s claim, in his own

words, is that Defendants knowingly violated the FCRA because § 1681g obligates the


       1
          Relying on Singleton v. Domino’s Pizza, 2012 WL 245965 (D. Md. Jan. 25, 2012),
Plaintiff argues that awareness of the FCRA plus non-compliance equals willfulness. ECF
No. 19 at 5. But Seventh Circuit precedent is clear that mere awareness of the FCRA’s existence
is not sufficient. Rather, the defendant must intentionally impinge on the plaintiff’s rights by
knowingly violating a requirement of the FCRA. See, e.g., Wantz v. Experian Info. Sols., 386
F.3d 829, 934 (7th Cir. 2004).


                                         4
           Case 1:19-cv-00015-WCG Filed 04/15/19 Page 4 of 10 Document 22
defendants to disclose “all information in [Plaintiff’s] consumer file, whether or not the CRAs

happen to select it for inclusion in the ‘credit reports’ provided to Plaintiff or sold to others.”

ECF No. 19 at 6 (emphasis added). That theory, however, runs head first into binding Seventh

Circuit precedent.

        “[T]he only relevant guidance” interpreting § 1681g(a)(1) dictates “that consumers are

entitled to ‘complete copies of their consumer reports, not their entire files in whatever form

maintained by the CRA.’” Shaw v. Experian Info. Sols., Inc., 891 F.3d 749, 761 (9th Cir. 2018)

(quoting Gillespie v. Trans Union Corp., 482 F.3d 907, 909 (7th Cir. 2007)). Under Gillespie, a

claim under § 1681g fails unless the plaintiff makes “some showing” that the CRA failed to

disclose to the consumer information that also is contained in a consumer report to third parties.

482 F.3d at 909.2

        Plaintiff’s claim fails under Gillespie because he “clearly is not making any claim

regarding information that HAS been provided to a third party.” ECF No. 1 ¶ 47. Plaintiff

effectively invites this Court to depart from cases like Gillespie and Shaw, and hold that a full-

file disclosure must include more than what is reported to third parties on a credit report. ECF

No. 19 at 6-7. But even if this Court could disregard binding Seventh Circuit precedent, Plaintiff

cannot establish willfulness simply by arguing that Gillespie and Shaw were wrongly decided.

To prove that Defendants acted willfully, Plaintiff must show that clearly established law


        2
         Plaintiff misreads the Third Circuit’s opinion in Cortez v. Trans Union, LLC, 617 F.3d
688 (3d Cir. 2010), as holding that § 1681g requires CRAs to disclose information even if it is
not included in a credit report to third parties. ECF No. 19 at 6. In fact, Cortez adopted
Gillespie, holding that the disclosure obligation set forth in § 1681g is limited to “all information
furnished or that might be furnished in a consumer report.” 617 F.3d at 711.
        Plaintiff also invokes Goode v. LexisNexis Risk & Information Analytics Group, Inc., 848
F. Supp. 2d 532 (E.D. Pa. 2012), which construed § 1681g more broadly than Gillespie. ECF
No. 19 at 6-7. But of course, Gillespie “is binding authority on this Court”; Goode is not. Rosco
v. Equifax Info. Servs., Inc., 2015 WL 5613203, at *5 (N.D. Ind. Sept. 24, 2015).


                                          5
            Case 1:19-cv-00015-WCG Filed 04/15/19 Page 5 of 10 Document 22
affirmatively required Defendants to include outdated information in his disclosure, even though

it was not being reported to third parties at the time of the request. On this determinative issue,

the only relevant guidance makes clear that § 1681g does not require CRAs to disclose more than

the information in a consumer’s credit reports. Since Plaintiff does not allege that his consumer

disclosures lacked information provided to third parties in credit reports at the time of his

requests, his willfulness claim necessarily fails.

       In his opposition, Plaintiff argues (for the first time) that he received a report from a third

party—National Consumer Telecom & Utilities Exchange—containing information about his

telephone service billing, which is missing from Defendants’ consumer disclosures. ECF No. 19

at 7. But that argument is missing from the allegations in Plaintiff’s Complaint. A plaintiff

cannot amend his complaint through arguments in his brief in opposition to a motion to dismiss.

See Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984).

       Nor should Plaintiff be provided with the opportunity to amend his Complaint. The mere

fact that another CRA—of which there are many—collects information about Plaintiff’s

telephone bills is not enough to salvage his claim.3 Plaintiff does not argue (let alone allege) that


       3
         In his opposition, Plaintiff relies on one sentence from the National Consumer Telecom
& Utilities Exchange (“NCTUE”) website to argue that Equifax has a duty under § 1681g to
provide information from the NCTUE database: “The NCTUE database is housed and managed
by Equifax Information Services, LLC.” ECF No. 19 at 7.
        Even accepting the quoted sentence as true, Plaintiff’s argument does not advance his
claim for two reasons. First, Plaintiff does not allege that Equifax and NCTUE are the same
entity. See ECF No. 19. Indeed, NCTUE’s website makes clear it is not the same entity as
Equifax: “The database does not include Equifax credit information, and Equifax is not a
member of NCTUE.” (https://www.nctue.com/about-us (last accessed April 10, 2019)).
        Second, Plaintiff concedes that he obtained a disclosure from NCTUE disclosing the
information contained in his NCTUE file. ECF No. 19 at 7. Similarly, Plaintiff concedes that he
obtained a disclosure from The Work Number (“TWN”) disclosing the information contained in
his TWN file. ECF No. 19 at 8. Thus, accepting Plaintiff’s allegations and arguments as true,
§ 1681g worked as intended: Equifax disclosed the information in his Equifax file to him upon
his request, NCTUE disclosed the information in his NCTUE file to him upon his request, and

                                         6
           Case 1:19-cv-00015-WCG Filed 04/15/19 Page 6 of 10 Document 22
Defendants’ consumer reports to third parties contain information about Plaintiff’s telephone

service billing. In the absence of a plausible allegation that Defendants possess Plaintiff’s

telephone billing information and have furnished or might furnish this information in a consumer

report, Plaintiff’s newfound argument fails. Gillespie, 482 F.3d at 909.

       C.      Plaintiff Lacks Standing Because the Complaint Does Not Allege a Concrete
               Injury.

       Finally, the Court should grant Defendants’ motion because Plaintiff’s allegations and

opposition make clear that the Complaint claims a mere technical statutory violation that has

caused him no real-world harm.

       To have standing, a plaintiff must plausibly allege that the defendant’s purported

violation of 15 U.S.C. § 1681g(a) made a difference in the fairness or accuracy of his credit

report. Dreher v. Experian Information Solutions, Inc., 856 F.3d 337, 346 (4th Cir. 2017)

(applying Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) to claim under § 1681g).

       As in Dreher, Plaintiff’s Complaint and opposition fail to show how receiving a

consumer disclosure that included information that Plaintiff does not allege “HAS been” or is

being provided to a third party (ECF No. 1 ¶ 47), “would have made any difference at all in the

‘fair[ness] or accura[cy]’ of his credit report.” Dreher, 856 F.3d at 346.

       Without explaining how Defendants’ alleged misconduct made any difference in the

fairness or accuracy of his credit report, Plaintiff argues that a consumer need prove nothing

more than that an FCRA requirement is violated to have standing. ECF No. 19 at 12. Of course,

the Supreme Court answered this assertion directly in Spokeo, holding that a plaintiff does not



TWN disclosed the information in his TWN file to him upon his request. Id. Accordingly,
Plaintiff has no informational injury because he received the information in his Equifax file from
Equifax, he received the information in his NCTUE file from NCTUE, and he received the
information in his TWN file from TWN. See ECF No. 19.


                                      7
        Case 1:19-cv-00015-WCG Filed 04/15/19 Page 7 of 10 Document 22
“automatically satisf[y] the injury-in-fact requirement whenever a statute grants [her] a statutory

right and purports to authorize [her] to sue to vindicate that right.” 136 S. Ct. at 1549.

          Plaintiff also maintains that the deprivation of information, standing alone, is sufficient to

confer standing. ECF No. 19 at 10. Yet Plaintiff cites no post-Spokeo case law adopting his

categorical position. Plaintiff relies most heavily on the magistrate judge’s decision in Hinkle v.

Experian Information Solutions (ECF No. 19 at 14-22), but that decision did not address standing

at all.

          Dreher, on the other hand, expressly addressed an “informational injury” post-Spokeo,

and held that “a constitutionally cognizable informational injury requires that a person lack

access to information to which he is legally entitled and that the denial of that information

creates a ‘real’ harm with an adverse effect.” Dreher, 856 F.3d at 345 (emphasis in original).

Dreher is consistent with Seventh Circuit law, which recognizes that the FCRA’s disclosure

obligations are “closely tied to FCRA’s overarching goals” in ensuring accurate credit reporting,

and that the plaintiff must allege facts “demonstrating a real, concrete appreciable risk of harm.”

Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 887, 889 (7th Cir. 2017).

          Here, Plaintiff does not allege a real, concrete risk of harm because he does not plausibly

allege that Defendants failed to disclose information provided to third parties in a consumer

report. Put simply, even if Defendants did fail to disclose to Plaintiff information in their files,

there is no risk to the fairness or accuracy of Plaintiff’s credit report if that information is not

provided to third parties, as Plaintiff alleges.

III.      CONCLUSION

          For these reasons, the Court should dismiss Plaintiff’s Complaint with prejudice.




                                         8
           Case 1:19-cv-00015-WCG Filed 04/15/19 Page 8 of 10 Document 22
Dated: April 15, 2019                Respectfully submitted,



                                     /s/ Marie G. Bahoora
                                     Michelle L. Dama
                                     Marie G. Bahoora
                                     MICHAEL BEST & FRIEDRICH LLP
                                     100 E Wisconsin Ave – Ste. 3300
                                     Milwaukee, WI 53202-4108
                                     Telephone: +1.414.271.6560
                                     Facsimile: +1.414.277.0656
                                     Email: mgbahoora@michaelbest.com
                                     Email: mldama@michaelbest.com

                                     Attorneys for Defendant
                                     Experian Information Solutions, Inc.



Dated: April 15, 2019                Respectfully submitted,



                                     /s/ Meryl R. Roper
                                     Meryl W. Roper
                                     King & Spalding LLP
                                     1180 Peachtree Street NE
                                     Atlanta, GA 30309
                                     (404) 572-4600 (tel)
                                     (404) 572-5100 (fax)
                                     mroper@kslaw.com

                                     Attorneys for Equifax Information Services
                                     LLC and Equifax Inc.




                                     9
       Case 1:19-cv-00015-WCG Filed 04/15/19 Page 9 of 10 Document 22
                                CERTIFICATE OF SERVICE

        This is to certify that I have this day electronically filed a true and correct copy of the
foregoing document by ECF, which will send notification of such filing to the following attorneys
of record:

Meryl W Roper
King & Spalding LLP
1180 Peachtree St NE
Atlanta, GA 30309-3521

J Robert Weyreter
Justin T Walton
Katherine E Carlton Robinson
Schuckit & Associates PC
4545 Northwestern Dr
Zionsville, IN 46077

       I further certify that I have sent a copy of the foregoing document via Federal Express to:

Brian G Heyer
W6786 Sunnyvale Ln
Greenville, WI 54942-8695



Dated: April 15, 2019

                                             MICHAEL BEST & FRIEDRICH LLP

                                             /s/ Marie G. Bahoora
                                             Marie G. Bahoora
                                             Attorney for Defendant Experian Information
                                             Solutions, Inc.




                                     10
       Case 1:19-cv-00015-WCG Filed 04/15/19 Page 10 of 10 Document 22
